DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (Pub. No: US 20180139683 A1) in view of Banerjea (Pub. No: US 20170230810 A1).
Regarding claim 1, Kwon et al discloses a wireless communication device (figs. 1-2: a device includes a communication unit) comprising: a transmission and reception unit (communication unit 118, 127: transmitting and receiving a message performed by a relay device) that performs communication using a wireless signal (an apparatus for transmitting and receiving a message performed by a first relay device in a mesh network of Bluetooth; paragraph 0017, 0029);  an advertise communication control unit (Device D is an advertiser and device A is 
However, Kwon et al does not specifically teach that the wireless communication device performs the message using the advertising communication control unit by a device permitted in the connection cluster with another device outside the connection cluster.
On the other hand, Banerjea from the same field of endeavor discloses a device that transmits a Bluetooth advertising message at a first physical bitrate using a first Bluetooth technology. The advertising message may be communicated over an advertising channel, where the advertising channel may refer to one of the dedicated RF channels used for advertising messages. The device 102 may be in an advertising state when it communicates the advertising message. The device 104 may be in a scanning state in which it listens on the advertising 
	Regarding claim 3, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), wherein the connection communication control unit comprises a connection setting storage unit (memory unit 115, 125) that stores a connection setting value including information specifying the other device that performs communication by the connection operation (a Bluetooth LE connection is established through a connection procedure, the processor 114, 124 controls the communication units so that they read or write data using an attribute protocol from the server device ; paragraph 0087-0088).		  Regarding claim 4, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), wherein the connection setting value (an initial value indicating an initial setting value of the second relay value) is information generated 
	Regarding claim 5, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), further comprising an advertising setting storage unit that stores an advertising setting value for setting whether the advertising communication control unit (the Max Hop value is a value indicating a maximum number of Hops for forwarding a message in the mesh network, and may represent a maximum value of the TTL value; paragraph 0390, 0418) performs the advertising operation or not (an advertising device or scanning device may perform the device filtering procedure to limit devices for receiving an advertising packet, a scan request or a connection request ; furthermore, the advertising device refers to a device that transmits an advertising event, that is, a device that performs an advertisement, and it is also called an advertiser; paragraph 0179-0180).
	Regarding claim 6, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), wherein the advertising setting value is generated externally and is distributed (the device A 200 may transmit the message by setting “1” as a relay value indicating the number of relay count; paragraph 0390) to the wireless communication device (the advertising procedure may be used to provide periodical broadcast of user data to scanning devices performing listening in an advertising channel; paragraph 0189-0190 ; paragraph 0437-0433). 

	Regarding claim 8, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), wherein the message processing unit comprises: a message duplication determination unit that discards a received message (advertising message transmitted from the third relay device 300-3) when it is determined that the received message is the same as a previously received message (a property indicating whether relay of a duplicated message is available, when a relayed message is received with being duplicated; paragraph 0435-0436); a message relay determination unit that instructs the advertising communication control unit and the connection communication control unit (the first device 200 may include its own address in the SRC Address field, and may transmit the Presence message by including a value indicating a broadcast in the DST Address field; paragraph 0412-0414) to forward the received message to the other device in the connection cluster and outside the connection cluster when a destination of the received message includes the other device in the connection cluster and outside the connection cluster; and a message destination determination unit that forwards the received message to a data processing unit in the own device 
	Regarding claim 9, Kwon et al as modified discloses a wireless communication device (figs. 1-2: a device includes a communication unit), further comprising: a communication means information generation unit that adds reception means information indicating whether the reception path of the message is through the advertising communication control unit or through the connection communication control unit to the message (advertising message transmitted from the third relay device 300-3; a property indicating whether relay of a duplicated message is available, when a relayed message is received with being duplicated; paragraph 0435-0436); and an advertising relay determination unit that refers to the reception means information when the message is transferred to the other device in the connection cluster and outside the connection cluster (a second relay device 300-2 and a third relay device 300-3 that receive the Presence message may store the Hop count of the first device 200 as “2”, and the first device 200 may discard the Presence message transmitted from the first relay device 300-1; paragraph 0440; paragraph 0312-0313), and instructs the advertising communication control unit to transmit the 
Regarding claim 10, Kwon et al discloses a communication system (figs. 1-2) comprising a plurality of wireless communication devices (a device includes a communication unit) that are installed in areas in which the plurality of wireless communication devices can 
However, Kwon et al does not specifically teach that the wireless communication devices in the connection cluster performs the advertising operation with respect to another connection cluster.

	  Regarding claim 12, Kwon et al as modified discloses a communication system (figs. 1-2), wherein the message processing unit comprises: a message duplication determination unit that discards a received message (advertising message transmitted from the third relay device 300-3; paragraph 0312, 0412-0414) when it is determined that the received message is the same as a previously received message (a property indicating whether relay of a duplicated message is 
	Regarding claim 13, Kwon et al as modified discloses a communication system (figs. 1-2) the wireless communication device further comprising:  a communication means information 

	Regarding claim 15, Kwon et al as modified discloses a communication system (figs. 1-2) wherein the connection cluster includes a plurality of wireless communication devices located adjacent to each other at distances capable of communication by the connection operation (the second device 400 is adjacent to the second relay device 300-2, the second device 400 may receive the advertising message in the scanning state; the fourth relay device 300-4 that receives the advertising message in the scanning state from the second relay device 300-2 is switched to the advertising state and broadcasts the advertising message to neighboring devices again; paragraph 0314-0315).
Allowable Subject Matter
Claims 2, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641